

Exhibit 10.42

SEPARATION AGREEMENT


This Agreement is effective this 15th day of September, 2015, between Jacobs
Engineering Group Inc. and its affiliated and subsidiary companies (“Jacobs”)
and Cora Carmody (“Employee”).
WHEREAS, Employee has been a full time employee of Jacobs;
WHEREAS, Employee has terminated her employment with Jacobs on a mutual and
amicable basis; and
WHEREAS, Employee and Jacobs desire to define the details of Employee’s
separation from Jacobs.
NOW, THEREFORE, in consideration of the valuable promises and the agreements
contained herein, it is agreed as follows:
1.    Termination of Employment. Employee’s employment with Jacobs will
terminate effective October 2, 2015, (“Resignation Date”). After the Resignation
Date, Employee will not perform any further duties, functions or services for
Jacobs.
2.    Employment References. Employee acknowledges that it is Jacobs’ policy
that when it receives reference inquiries from prospective employers regarding
former employees, Jacobs will confirm only information of position held and
dates of employment. Salary information will be confirmed only if authorized in
writing by the former employee. Jacobs agrees to conform to the above policy if
it receives any reference inquiries regarding Employee.
3.    Compensation. As consideration for this separation agreement, Jacobs will
provide Employee with a lump sum payment of Five Hundred and Twenty-Nine
Thousand Dollars ($529,000) within fifteen days of the Resignation Date. In
addition, Jacobs shall assume the cost of relocating Employee’s personal effects
from her apartment in Pasadena to her home in San Diego County, California.
4.     Payment of Amounts Owed. Employee acknowledges that Jacobs will pay all
remuneration owed to her as a result of her employment with Jacobs through the
Resignation Date. Any outstanding expense reports for expenses incurred by
Employee in the course of her employment with Jacobs through the Separation Date
will be paid to Employee in accordance with normal approval and payment
procedures.
5.    Acknowledgment of Full Payment. Employee acknowledges that the payments
and arrangements described herein shall constitute full and complete
satisfaction of any and all amounts properly due and owing to Employee as a
result of her employment with Jacobs and/or the termination of that employment,
and that in the absence of this Agreement, Employee would not be entitled to,
among other things, the payment and benefits specified in paragraph 3.
6.    Incentive Bonus Plan and Equity Awards. Employee is currently a
participant in the Incentive Bonus Plan for Officers and Key Managers (Incentive
Bonus Plan) and therefore will not be eligible to receive a bonus award for
FY2015 or thereafter, any remaining unpaid incentive

Page 1








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit 10.42

bonus amounts from prior years, and she is not eligible to receive any
additional stock options, restricted stock awards or other stock incentives in
FY2015 or thereafter. Employee acknowledges that from and after the Separation
Date, any unvested restricted stock or that Employee may have is forfeited.
7.    Other Employee Benefits. Nothing herein shall deprive Employee of any
vested benefits that Employee has in the Jacobs' Section 401(k) or other
employee benefit plan, including, but not limited to, accrued paid time off
(“PTO”) benefits.
8.    Right to Elect Continued Coverage. Upon Employee’s termination of
employment, Employee may elect to continue health insurance coverage (medical,
dental, vision, employee assistance program, and healthcare flexible spending
account) as permitted under COBRA. Information on the COBRA Program and the cost
to continue coverage will be mailed to Employee by Jacobs’ Corporate Human
Resources Department. Employee will have 60 days after receipt of this
information to elect COBRA participation, retroactive to the termination of
Employee’s employment status. Employee should retain Employee’s medical cards if
Employee plans to continue coverage. Employee should contact Jacobs’ Human
Resources Department regarding conversion rights or porting rights for life and
accident insurance coverage.
9.    Non-Disclosure of Trade Secrets, Confidential and Proprietary Information.
At the outset of Employee’s employment with Jacobs, Employee executed an
Employee Invention and Confidential Information Agreement (the “EICI Agreement”)
in which Employee made certain specifically enforceable promises, a copy of
which is attached hereto as Exhibit “A”. The termination of Employee’s
employment does not terminate Employee’s obligations under the EICI Agreement.
Specifically, Jacobs may enforce the confidentiality provisions of the EICI
Agreement even though Employee leaves its employ.
Employee’s position at Jacobs placed Employee in the possession of highly
sensitive and extremely proprietary information of Jacobs, including, but not
limited to, in the very highly competitive consulting, engineering, design,
construction and construction management business. Under the EICI Agreement,
Employee must hold in confidence and may not disclose any proprietary, technical
or business records, data or information developed by Employee or disclosed to
Employee by Jacobs or by its customers or prospective customers or any
subsidiary, parent or affiliate of Jacobs, including but not limited to,
information regarding Jacobs’ highly sensitive extremely proprietary information
regarding its consulting, engineering, design, construction and construction
management business and prospects. Furthermore, Employee may utilize such
information only as authorized by Jacobs. Thus, Employee may not use or disclose
any of this information during any new employment.
The confidential proprietary information and trade secrets covered by the EICI
Agreement include, but are not limited to, the following:
(i)
All business development and client information within the exclusive control of
Jacobs, including but not limited to:

(a)
Current and prospective customer lists;

(b)
Current and prospective business projects;

(c)
Pricing, rates, schedules and method of bidding on individual projects;


Page 2








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit 10.42

(d)
Technical details and status reports involving current and prospective projects;

(e)
Contracting strategies, philosophies and/or techniques;

(f)
Salary rates and benefit levels for Jacobs’ employees;

(g)
Employment and recruitment policies of Jacobs; and

(h)
Internal policies and procedures utilized by Jacobs in performing business
projects and consulting work.

(ii)
Strategic business plans and marketing initiatives of Jacobs which are not
general public knowledge.

(iii)
Any other confidential, proprietary, technical data developed by Employee or
disclosed to Employee by Jacobs during Employee’s employment, whether pertaining
to specific projects with which Employee was involved or otherwise.

As to this information, Jacobs hereby reminds Employee that Employee must abide
by Employee’s confidentiality responsibilities and refrain from using or
disclosing any of the above information to Employee’s new employer or to any
third party without prior written consent from Jacobs. Furthermore, Jacobs also
reminds Employee that Employee must immediately return to it all written
material currently in Employee’s possession relating to the above-listed
proprietary information.
If Employee in any way breaches her obligations not to disclose the trade
secrets and confidential proprietary information of Jacobs, whether by using or
disclosing any of the above-listed information, Jacobs will immediately pursue
all legal remedies available to it, including without limitation, an injunction
preventing Employee’s continued conduct and/or a civil action for damages.
10.     Entire Agreement; Choice of Law. This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter contained in it
and supersedes all prior and contemporaneous agreements, representations, and
understandings of the parties. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by Employee and an executive officer of Jacobs. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of California (without giving effect to its conflicts
of laws, rules or principles) and no failure or delay in exercising any right,
power or privilege hereunder shall operate or a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.
11.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
12.    Releases of Claims. In further consideration of the foregoing, Employee
hereby releases and discharges Jacobs, its affiliated and subsidiary companies,
and its and their respective present and former agents, officers, directors,
employees, successors and assigns (hereinafter collectively “Jacobs Releasees”)
from any and all matters, claims, demands, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature

Page 3








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit 10.42

whatsoever, foreseen or unforeseen, known or unknown, whether in law or in
equity, which Employee has or may have against the Releasees. This release
includes, without limitation, all claims and causes of action, known or unknown
by Employee, arising out of or in any way connected with Employee’s employment
relationship with Jacobs and/or the termination of Employee’s employment. This
release includes, without limitation, claims arising under federal, state or
local laws prohibiting employment discrimination and/or claims arising out of
any legal restrictions upon Jacobs’ right to terminate Employee’s employment.
Employee expressly understands that among the various rights and claims being
waived by her in this Agreement are those arising under the Age Discrimination
in Employment Act, (29 U.S.C. § 621, et seq.), as amended. Employee further
warrants that she has not filed any claims against the Jacobs Releasees.
13.    Waiver. Section 1542 of the Civil Code of the State of California
provides, generally, that a release does not extend to unknown claims.
Specifically, Section 1542 of the Civil Code of the State of California states
as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
For the purposes of implementing a full and complete release and discharge of
Jacobs Releasees, Employee expressly waive and relinquish all rights and
benefits afforded by Section 1542 of the Civil Code of the State of California
and acknowledges that this Agreement is intended to include and discharge all
claims which Employee does not know or suspect to exist at the time of execution
of this Agreement related to her employment with Jacobs and/or the termination
of that employment.
14.    Defense and Indemnity: Notwithstanding the releases and waivers set forth
in Paragraphs 12 and 13, Employee shall be provided with all rights of
indemnification and defense currently provided to Employee pursuant to the
Indemnification Agreement entered into between Employee and Jacobs or to any
officer or other executive of Jacobs under any of Jacobs’ Bylaws, Certificate of
Incorporation, resolutions and insurance policies and/or applicable law.
15.    Consideration Period. Employee acknowledges that under the Age
Discrimination in Employment Act, Employee has twenty-one (21) days within which
to consider this Agreement before executing it. If, however, Employee executes
this Agreement before the expiration of the 21-day consideration period,
Employee acknowledges that she has knowingly and voluntarily waived the
consideration period and further acknowledges that she has taken sufficient time
to consider this Agreement before executing it.
16.    Revocation Period. This Agreement shall not become binding until seven
(7) calendar days after the date of the last signature. During this 7-day
period, Employee may revoke this Agreement. Such revocation must be in writing,
directed to Michael R. Tyler, Senior Vice President & General Counsel, Jacobs
Engineering Group Inc., 155 N. Lake Avenue, Pasadena, California, 91101, and
received by Jacobs within said 7-day period. Upon expiration of the 7-day
period, Employee acknowledges that this Agreement becomes final and binding.

Page 4








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit 10.42

17.    Individual Agreement. This Agreement has been individually negotiated and
is not part of a group exit incentive or other termination program.
18.    Confidentiality. The terms of this Agreement are confidential. Each of
Employee and Jacobs agrees not to publicize this Agreement directly, either in
specifics or as to general content, to either the public generally, to any
current or former employee of Jacobs, or to any other person or entity, except
(i) as either party might be lawfully compelled to give testimony by a court of
competent jurisdiction or participate in an EEOC proceeding or (ii) to the
extent Jacobs deems reasonably necessary to disclose to its employees, officers
and representatives for the purposes of effectuating the terms of this
Agreement. Any such publication shall be considered a material breach of this
Agreement and shall subject the breaching party to liability for damages.
Employee’s agreement to keep confidential the terms of this Agreement extends to
Employee’s communications to all persons other than Employee’s immediate family,
Employee’s attorneys and accountants who have a legitimate need to know the
terms in order to render professional advise or services to Employee; otherwise,
Employee agrees not to identify or reveal any other terms of this Agreement
except as otherwise provided herein. Nothing in this paragraph 18 prohibits
Employee from reporting possible violations of federal law or regulation to any
governmental agency or entity, including but not limited to the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.
19.    Non-Disparagement. Employee agrees that she will not in any way disparage
Jacobs, including current or former officers, directors, agents and/or employees
of Jacobs, nor will Employee make or solicit any comments, statements or the
like to the media or to others, that may be considered to be derogatory or
detrimental to the good name or business reputation of Jacobs.
20.     No Solicitation of Jacobs Employees. Employee agrees and warrants that
he will not, for a period of one (1) year following the effective date of this
Agreement, either directly or indirectly, for himself or on behalf of any third
party, solicit, induce, recruit, or cause another person in the employ of Jacobs
to terminate his/her employment for the purpose of joining, associating or
becoming employed with any business or activity which is in competition with any
business or activity engaged in by Jacobs.


21.    Sensitive Information. Employee recognizes that she has occupied a
position of trust with respect to business information of a highly sensitive and
confidential nature, including but not limited to, names and duties of key
personnel, business and growth/expansion plans, marketing and business
development initiatives and prospects, financial results and forecasts, bidding
information, cost and charging rates and their make up and structure, customer
lists, and profit and operating margins (“Sensitive Information”).
Employee agrees that for a period of two (2) years immediately following the
termination of her employment, that she will not either directly or indirectly:


(a.)    Disclose any Sensitive Information to any person, firm or corporation
(Sensitive Information does not include information that is generally available
in the public domain, other than as a result of any action by Employee;
provided,

Page 5








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit 10.42

however, Sensitive Information shall not be deemed to be in the public domain
merely because individual features of it are in the public domain unless the
combination itself and the principle of operation are also in the public
domain.);


(b.)    Make known to any person, firm or corporation the names or addresses of
any of the customers of Jacobs or Jacobs’ affiliated companies or any other
information pertaining to them that such recipient would be able to use in
competition with Jacobs or Jacobs’ affiliated companies; or
 
(c.)
Call on, solicit or take away, or attempt to call on, solicit or take away any
of the customers of Jacobs or Jacobs’ affiliated companies on whom Employee
called or with whom she became acquainted during her employment either on behalf
of himself/herself or for any other person, firm or corporation with the intent
to be in competition with Jacobs or Jacobs’ affiliated companies.



22.    Voluntary Agreement. EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT INVOLVES
THE KNOWING AND VOLUNTARY RELEASE OF KNOWN AND UNKNOWN CLAIMS BY EMPLOYEE
AGAINST JACOBS. EMPLOYEE UNDERSTANDS THAT SHE HAS THE RIGHT TO, AND HAS BEEN
GIVEN THE OPPORTUNITY TO, CONSULT WITH AN ATTORNEY OF HER CHOICE. EMPLOYEE
ACKNOWLEDGES THAT SHE HAS BEEN (AND HEREBY IS) ADVISED BY JACOBS THAT SHE SHOULD
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT. EMPLOYEE FURTHER
ACKNOWLEDGES THAT SHE HAS NOT BEEN DISCOURAGED OR DISSUADED FROM CONSULTING WITH
AN ATTORNEY BY JACOBS.
23.     Arbitration. The parties agree that the arbitration of disputes provides
mutual advantages in terms of facilitating the fair and expeditious resolution
of disputes. In consideration of these mutual advantages, the parties agree to
the Arbitration Procedures set forth in Exhibit “B” attached hereto.





Page 6








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit 10.42



Executed at 9:08 a.m., this 16th day of September, 2015.


     /s/ Cora Carmody                                  
Cora Carmody




Executed at Pasadena, California, this 16th day of September, 2015.



JACOBS ENGINEERING GROUP INC.

     By: /s/ Lori Sundberg                                    
     Title: Senior Vice President, Global Human Resources



Page 7








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit “A”
Employee Invention and Confidential Information Agreement



Page 1








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



Exhibit “B”
Arbitration Procedures
(a)
Scope of Arbitration

The parties will submit to arbitration, in accordance with these provisions, any
and all disputes either party may have arising from or related to this
Agreement, including, but not limited to, its formation, breach, performance, or
the interpretation, application, or enforceability of this Agreement. The
parties further agree that the arbitration process agreed upon herein shall be
the exclusive means for resolving all disputes made subject to arbitration
herein but that no arbitrator shall have authority to determine whether disputes
fall within the scope of these arbitration provisions.
(b)
Availability of Provisional Relief

These arbitration provisions shall not prevent Jacobs or Employee, as the case
may be, from obtaining injunctive relief from a court of competent jurisdiction
to enforce the confidentiality, non-disparagement and non-solicitation
obligations of the parties under this Agreement.
(c)
JAMS Employment Arbitration Rules And Procedures Apply

Any arbitration hereunder shall be conducted under the JAMS Employment
Arbitration Rules and Procedures (“JAMS Rules”). A copy of the JAMS Rules may be
found at http://www.jamsadr.com/rules-employment-arbitration/ or by searching
the internet for “JAMS Employment Arbitration Rules.” This agreement to
arbitrate shall be subject to the Federal Arbitration Act, 9 U.S.C. SECTION 1
ET. SEQ. The arbitration shall proceed before a single arbitrator and the
proceedings shall be confidential to the extent allowed by law.
(d)
Invoking Arbitration

Either party may invoke the arbitration procedures described herein by
submitting to the other, in person, by mail, or reputable delivery service
(e.g., UPS or FedEx) a written demand for arbitration containing a statement of
the matter to be arbitrated in sufficient detail to establish the timeliness of
the demand. The parties shall then have fourteen days within which they may
identify a mutually agreeable arbitrator. After the fourteen-day period has
expired, the parties shall prepare and submit to JAMS a joint submission. In
their submission to JAMS, if they have not already selected a mutually agreeable
arbitrator, the parties shall request that an arbitrator be assigned pursuant to
the JAMS Rules.
(e)
Award Final

The decision of the Arbitrator shall be final, conclusive, and binding on the
parties to the arbitration, subject to judicial review and confirmation as
provided by law. Subject to any remedies the arbitrator may award, the parties
to the arbitration shall be responsible for the arbitration and arbitrator’s
fees in accordance with applicable law. The Arbitrator shall be empowered to
award any remedies (including, without limitation, injunctive and other
equitable relief) that a court of law could award for the claims at issue in the
matter, but such remedies shall be limited to those that are available to a
party in a court of law for

Page 1








Separation Agreement – Carmody 15 Sep 2015

--------------------------------------------------------------------------------



said claims. The Arbitration Agreement contained herein supersedes any other
arbitration agreement between the parties.
(f)
Stenographic Record

There shall be a stenographic record of the arbitration hearing, unless the
parties agree to record the proceedings by other reliable means.
(g)
Location

Unless otherwise agreed by the parties, arbitration hearings shall take place in
the state in which the employee worked, at a mutually agreeable place or, if no
agreement can be reached, at a place designated by JAMS.
(h)
Law Governing the Arbitrator’s Award

In rendering an award, the arbitrator shall determine the rights and obligations
of the parties according to the substantive law of the State of California
(excluding conflicts of laws principles), and the arbitrator’s decision shall be
governed by state and federal substantive law, including state and federal
discrimination laws, as though the matter were before a court of law.
(i)
Written Awards and Enforcement

Any arbitration award shall be accompanied by a written statement containing a
summary of the issues in controversy, a description of the award, and an
explanation of the reasons for the award. The parties agree that a competent
court shall enter judgment upon the award of the arbitrator, provided it is in
conformity with the terms of this Agreement.
(j)Severability
If any part of this arbitration procedure is in conflict with any mandatory
requirement of applicable law, the statute shall govern, and that part shall be
reformed and construed to the maximum extent possible in conformance with the
applicable law. The remaining provisions of this arbitration procedure shall
remain otherwise unaffected and enforceable.

Page 2








Separation Agreement – Carmody 15 Sep 2015